The ownership of he property stolen was laid in Pearce Elmore, when in fact the legal title was in his wife, who was the owner of the store. But, according to the testimony of Pearce Elmore, he was in control of the store and in control of the inner tubes, the subject of the larcey. If this was so, the ownership was properly laid in him as bailee. Williams v. State, 5 Ala. App. 112, 59 So. 528; Fowler v. State,100 Ala. 96, 14 So. 860; Hare v. Fuller, 7 Ala. 717. One who has control of personal property is more than a mere servant of the owner as was the case in Heygood v. State, 59 Ala. 49.
True this testimony was objected to upon the grounds that it was incompetent, irrelevant, and immaterial, none of which objections were well taken, and the testimony was not objected to on the ground of being a conclusion of the witness.
The question was one for the jury.
Let the judgment be affirmed.
Affirmed